Citation Nr: 1712286	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression, and, if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for a nervous disorder was denied in a July 2000 rating decision.  The July 2000 rating decision noted that service treatment records were not available and not reviewed at that time.  Upon review of the Veteran's service treatment records, the RO denied service connection for a nervous condition in a May 2001 rating decision.

The Veteran submitted a claim for service connection for depression in August 2002, which the Board finds constitutes the same claim that was denied by the July 2000 and May 2001 rating decisions.  The Court has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court has held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board finds that under Velez, the denial of service connection for a nervous disorder in the July 2000 and May 2001 rating decisions was broad enough to encompass the Veteran's August 2002 claim for service connection for depression.  Thus, the Veteran's August 2002 claim for service connection for depression constitutes the same claim that was denied by the July 2000 and May 2001 rating decisions, which denied service connection for a nervous disorder.

The Board notes the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As post-service treatment records show diagnoses of dysthymia, depression, anxiety, PTSD, transient situation disorder, adjustment disorder with depression, and psychotic disorder, the claim is broadened to one for an acquired psychiatric disorder, claimed as a nervous disorder and depression, and the issue has been recharacterized accordingly.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2006 rating decision declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in July 2006.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final July 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression.
3.  The Veteran's dysthymic disorder was onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, claimed as a nervous condition and depression.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for dysthymic disorder are met.  38 U.S.C.A. § 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds new and material evidence sufficient to reopen the Veteran's claim for an acquired psychiatric disorder, claimed as a nervous disorder and depression.  The July 2000 and May 2001 rating decisions denied service connection for a nervous disorder based on the finding that this condition neither occurred nor was caused by service.  The November 2002 rating decision denied service connection for depression based on the finding that this condition neither occurred nor was caused by service.

Thereafter, the RO declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder in rating decisions issued in January 2003, January 2004, and July 2006.  The Veteran did not appeal these rating decisions and new and material evidence was not received within the appellate period; thus rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in July 2006.  38 U.S.C.A. § 7105.

Since July 2006, new evidence has been added to the claims file which is material to the Veteran's claim, to include lay statements from the Veteran's sister and ex-wife.  In a February 2017 statement, the Veteran's ex-wife reported that after joining the military, and especially after coming back from a stint in the USS Nimitz, the Veteran changed and become more withdrawn and less open to discussing his thoughts and feelings.  She also noted that instead of looking forward to their time together, he would prefer to be alone and she had to convince him to do things he used to love doing.  She reported that he tried several jobs and nothing seemed to work for him and their relationship ended when he emptied their bank account.  In a February 2017 statement, the Veteran's sister noted the Veteran told her that during service, he left his apartment and was walking to base when suddenly someone from behind him hit him with a baseball bat and the incident did not help his stability.  She further reported that the Veteran having to adjust to being home, reestablish personal relationships, gain work, and look ahead had been a struggle.  The Veteran's sister also believed the Veteran's choices such as smoking and associating with people who drank and did illegal drugs started during service. 

The lay statements identified above relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder manifested while in service and has continued since that time.  He contends that while in the military, he lost his ability to control his anger and adjust to situations in acceptable way.  He contends that it became difficult for him not to overreact to the smallest confrontation without losing control and his condition led to his drinking alcohol.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In a June 1979 service treatment record, the Veteran reported that money was withheld from his paycheck without advance notice, which led to him feeling upset and anxious, and having an outburst of anger.  A diagnosis of transient situational adjustment reaction was provided and thorazine was prescribed.
The Veteran submitted lay statements from his sister and ex-wife in support of his disability in February 2017.  As discussed above, the Veteran's sister and ex-wife reported changes in the Veteran's personality and behaviors during and since service.

During the appeal period, VA treatment records showed diagnoses dysthymic disorder, depression, anxiety, PTSD, and transient situation disorder.

The August 2011 VA examiner diagnosed chronic dysthymic disorder.  The Board acknowledges that the August 2011 VA examiner provided a negative nexus opinion.  However, the Board finds the Veteran's account of the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for dysthymic disorder is warranted.

At his February 2017 Board hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis, that would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

The Veteran's claim for service connection for an acquired psychiatric disorder, claimed as a nervous disorder and depression, is reopened.

Service connection for dysthymic disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


